Opinion issued March 31, 2020




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-20-00252-CR
                             ———————————
                  IN RE RAYMOND SCOTT VANN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Raymond Scott Vann, incarcerated and proceeding pro se, has filed

a petition for writ of mandamus, requesting that this Court “order the [C]lerk of

this Court to obtain trial court records.”1 He also asserts that, in light of his “good

time credits,” he “has sufficiently presented and established ‘in the record’ that the


1
      The underlying case is State v. Raymond Scott Vann, Cause No. 15-CR-0031,
      pending in the 10th District Court of Galveston County, Texas, the Honorable
      Kerry L. Neves presiding.
legal authority to detain [him] has expired” and that his “continued

incarceration . . . is in violation of the trial court’s judgment and legal authority.”

We dismiss the petition for writ of mandamus.

      This Court lacks jurisdiction over relator’s request that we “order the [C]lerk

of this Court to obtain trial court records.” TEX. GOV'T CODE § 22.221. This Court

also lacks jurisdiction over relator’s request for release in light of his “good time

credits.” See In re Skinner, No. 01-03-00285-CV, 2003 WL 1740479, at *1 (Tex.

App.—Houston [1st Dist.] Apr. 3, 2003, orig. proceeding) (mem. op., not

designated for publication) (“[T]his Court has no mandamus jurisdiction over the

Texas Department of Criminal Justice.”); see also TEX. GOV’T CODE § 501.0081;

Ex parte Palomo, 759 S.W.2d 671, 674 (Tex. Crim. App. 1988) (“This Court has

previously refused to consider matters such as loss of good time credit, disciplinary

proceedings and inmate classification . . . . The Department of Corrections

provides procedures by which inmates may seek formal review of complaints

relating to the terms and conditions of their imprisonment.” (internal citation

omitted)).

      Thus, we dismiss the petition for writ of mandamus for lack of jurisdiction.

All pending motions are denied as moot.




                                          2
                                 PER CURIAM

Panel consists of Justices Landau, Hightower, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3